Citation Nr: 0214144	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a service-connected right 
knee disability.

(Additional claims of entitlement to service connection for a 
psychiatric disorder, to include PTSD; tinnitus; and 
bilateral hearing loss will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1984.  Pursuant to an Administrative Decision issued in May 
1989, it was determined that his period of service from May 
25, 1983, to March 2, 1984, was terminated under other than 
honorable conditions, thus precluding him from receiving VA 
benefits for that period of service.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for a 
back condition, a right hip condition, and a left knee 
condition, both on a direct basis and as secondary to the 
veteran's service-connected right ankle disability, were 
denied.  The veteran appealed those decisions.  

Entitlement to service connection for a left knee disability 
was granted by rating action of November 2000, in which a 10 
percent evaluation was assigned.  The veteran has not 
appealed that decision, which resolved the issue on appeal as 
to service connection, and the left knee is therefore not 
before the Board.

This matter also comes before the Board from an April 1999 
rating action which denied entitlement to service connection 
for residuals of a left ankle fracture, claimed as secondary 
to the service-connected right knee disability. 

Also on appeal are claims of entitlement to service 
connection for a psychiatric disorder, to include PTSD; 
tinnitus; and bilateral hearing loss, all of which were 
denied in a March 1999 rating action.  The Board is 
undertaking additional development on these claims pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
those claims.


FINDINGS OF FACT

1.  The service medical records reflect that the veteran fell 
during service, injuring the right knee and requiring 
surgery.  By rating action of February 1994, entitlement to 
service connection for a right knee disability was granted.  

2.  Post-service medical records document disabilities of the 
right hip and back, and the veteran maintains that these 
conditions have been problematic since his fall during 
service.  Competent medical evidence has not been presented 
etiologically linking, either by virtue of causation or 
aggravation, the claimed right hip and back disabilities to 
the service connected right knee disability.

3.  Medical records reflect that the veteran sustained a 
fracture of the left ankle in April 1998, which was 
documented to have occurred because his right knee gave way, 
based upon a history given by the veteran.  The evidence is 
in approximate balance as to the question of causation of the 
left ankle disability due to the service-connected right knee 
disability.





CONCLUSIONS OF LAW

1.  Service connection for a right hip disability, claimed as 
secondary to a service-connected left knee disability, is not 
warranted.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2001).

2.  Service connection for a back disability, claimed as 
secondary to a service-connected left knee disability, is not 
warranted. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2001).

3.  Giving the benefit of the doubt to the veteran, service 
connection for a left ankle disability, claimed as secondary 
to a service-connected left knee disability, is warranted.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of 
detailed statements of the case (SOC) issued in July 1995 and 
February 2000 and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this matter.  Further, 
the Board remanded the case in August 1999 in order to obtain 
addition evidence.  

The RO, in September 1999, wrote to the veteran notifying him 
of the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim, to include an explanation of what was required 
of the claimant and VA in terms of development of the 
evidence.  See Quartuccio v. Principi,16 Vet. App, 183, 187 
(2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).

In a June 2002, the veteran presented testimony at a Travel 
Board hearing held before the undersigned Member of the Board 
at the RO.  At the hearing, additional evidence was presented 
which was accompanied by a waiver of consideration of that 
evidence by the agency of original jurisdiction (the RO).  It 
thus appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed.  Thus, the Board 
believes that we may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

The service medical records show that the veteran complained 
of right knee problems in 1981, diagnosed as patellofemoral 
syndrome.  During service, arthroscopic surgery of the right 
knee was preformed to repair peripheral detachment of the 
lateral meniscus.  The records were entirely negative for any 
record of complaints, treatment, or a diagnosis of any left 
ankle or back condition.  Toxic synovitis of the right hip 
was noted in August 1983.  The January 1984 separation 
examination revealed no clinical abnormalities of the spine 
or lower extremities and the veteran had no subjective 
complaints of back pain or swollen or painful joints.  

VA medical records dated in June 1993 document the veteran's 
complaints of right knee giving out, right hip popping, and 
back pain, diagnosed as hip and knee pain of uncertain 
etiology.  A history of right knee surgery was noted, and it 
was commented that there was no history of hip or back 
injury.

A VA examination conducted in November 1993 reflects that the 
veteran complained of right hip pain and popping, and back 
pain.  Diagnoses of right hip pain of unclear etiology, and 
spondylotic changes of the lumbar spine were made.  

By rating action of February 1994, entitlement to service 
connection for a right knee disability was granted.  

VA X-ray films taken in September 1994 revealed no bony 
abnormality of the right hip, and showed disc space narrowing 
at L5-S1, indicative of possible degenerative disc disease.  
In October 1994 the veteran was hospitalized, at which time 
he underwent arthrotomy of the right knee due to a torn 
medial meniscus.  

A VA medical record dated in March 1995 revealed that the 
veteran had an unstable right knee, as well as right hip and 
back problems.  


The record contains an October 1995 decision of the Social 
Security Administration (SSA) determining that the veteran 
was disabled due to conditions consisting of a history of 
traumatic injury to both knees with severe degenerative joint 
disease of the right knee, degenerative joint disease of the 
lumbar spine and right hip, major depression, and post-
traumatic stress disorder.  Also of record is a September 
1995 medical evaluation conducted in conjunction with the 
veteran's application for SSA disability benefits.  The 
examiner noted that in addition to right knee problems, the 
veteran had pain in the low back and right hip which seemed 
to be aggravated because of the positions in which he must 
sit and lie, given his chronic knee pain.  Impressions 
including degenerative joint disease of the lumbar spine and 
right hip were made.  

A VA examination of the joints was conducted in November 
1995.  The veteran gave a history of a fall from a loading 
dock which had injured both his legs and resulted in knee, 
hip, and back problems since that time.  It was noted that, 
in 1992, he had developed marked pain in the hips, causing 
falls.  The veteran indicated that he and a doctor in Atlanta 
felt as if his problems stemmed from his injury in service; 
however, no information was provided identifying this 
physician.  X-ray films of the right hip were normal.  A 
diagnosis of status post arthroscopy and arthrotomy times-
two, meniscectomy of the right knee, with medial removed and 
lateral repaired, was made. 

A VA examination of the spine was also conducted in November 
1995, at which time there was objective evidence of pain, and 
X-ray films showed L5-S1 degenerative disc disease.  

The veteran presented testimony at a hearing held at the RO 
in June 1996.  He testified that, following service, he was 
employed as a diesel mechanic with a trucking company.  He 
stated that he first noticed a back problem manifested by 
radiating pain shortly after service while working with heavy 
equipment.  He testified that he wore a right leg brace and 
had a limp, and he indicated that he could not stand on his 
right leg and balance himself.  

VA medical records show that, in April 1998, the veteran 
sustained a left ankle fracture when his leg gave out on him, 
causing a fall.  Left ankle open reduction and internal 
fixation was performed.

As noted above, the veteran and his wife appeared and 
testified at a hearing before the undersigned in June 1999.  
He testified that he injured his back during service in 1981 
or 1982, at as a result of the fall from the loading dock.  
He stated that his right leg was fractured and required 
surgery, following which he underwent physical therapy.  He 
said he also experienced back pain, and was instructed to get 
bed rest for hip problems, and pain medications were 
prescribed.  He stated that he was having problems with both 
lower extremities and was using a cane and a brace on both 
legs.  He also testified that he experienced back pain which 
radiated to his ankles.  

In a November 1999 statement, the veteran stated, that 
because of his leg disability and shortening, his gait has 
been affected, creating problems in his right hip, left 
ankle, and back.  

A VA examination of the joints was conducted in July 2000, to 
include a comprehensive summary of the pertinent historical 
evidence.  The veteran reported that, since the original in-
service injury to the right knee, he has had hip pain.  The 
examiner mentioned the August 1983 service medical record 
referencing toxic synovitis of the right hip.  The veteran 
reported that his back and hip pain were closely related.  
Diagnoses were made which included: (1) residuals of right 
hip pain, chronic with moderately severe functional loss of 
range of motion due to pain; (2) residual chronic low back 
pain status post degenerative disc disease and nerve root 
irritation with peroneal neuropathy bilaterally; and (3) 
residual left ankle chronic pain status post surgery with 
hardware removal.  

The examiner opined that the veteran's functional loss in the 
right knee seriously impacted the functioning of the left 
knee, and that right knee impairment was likely to limit 
gainful employment.  He opined that the right hip and back 
conditions were not etiologically related to the right knee, 
but that the condition of the right knee and its functional 
loss of range of motion was likely to have an impact upon the 
use of his right hip and back.  

Private medical records dated from February to November 1999 
document that the veteran was being treated for his right hip 
and back pain with epidural injections.  

A private medical record dated in July 2000 indicates that 
the veteran was seen for removal of hardware from the left 
ankle.  It was noted that his right leg gave way in April 
1998, causing him to fall and break the left ankle.  The 
record indicated that this (left ankle disability) is an 
adjunctive condition to his service connected (right knee) 
problem.  

The veteran underwent an MRI of the lumbar spine in July 2000 
which showed minor desiccation of L4-5, and severely 
desiccated disc at L5-S1 with chronic discogenic changes to 
the vertebrae.  An EMG revealed findings suggestive of 
bilateral L5 nerve root irritation and peroneal neuropathy on 
both sides. 

The veteran presented testimony at a Travel Board hearing 
held before the undersigned Member of the Board at the RO in 
June 2002.  Regarding the right ankle disability, the veteran 
testified that his right knee gave out and he fell down the 
steps, landing on it.  He stated that his current symptoms 
included swelling and pain and that he wore a lace-up brace.  
With regard to the lumbar spine and hip, the veteran stated 
that he had received several epidurals and was issued a TENS 
unit.  

At the June 2002 hearing, the veteran submitted additional 
evidence which was accompanied by a waiver of initial 
consideration of that evidence by the agency of original 
jurisdiction, the VARO.  The pertinent evidence was 
duplicative of that already of record.  


III.  Pertinent Law and Regulations

Applicable laws and regulations provide that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  Under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" 
disability when: (1) a chronic disease manifests itself and 
is identified as such in service (or within a presumptive 
period under 38 C.F.R. § 3.307) and the veteran has the same 
condition at present; or (2) a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

IV.  Analysis

The veteran is seeking entitlement to service connection for 
a left ankle disability, a back disability, and for a right 
hip disability.  He primarily contends that these conditions 
developed as a result of his service-connected right knee 
disability.

In this case, current disabilities of the left ankle, back, 
and right hip have been established.  Degenerative joint 
disease of the back and right hip have been demonstrated and 
the veteran's left ankle fracture required hardware in the 
ankle, and is manifested by limitation of motion, crepitus, 
tenderness, and pain.  

At the outset, the Board points out that none of the 
veteran's claimed disabilities is shown to be directly linked 
to his period of service.  The service medical records 
include no reference to complaints or clinical findings 
related to the back or left ankle.  A reference to toxic 
synovitis of the right hip in August 1983 has been shown; 
however, as to that condition, the Board notes that the law 
prohibits service connection for any injury or disease 
originating during the veteran's period of dishonorable 
service from May 25, 1983, until March 2, 1984, which has 
been determined to have ended under conditions which preclude 
the payment of benefits.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1(d), 3.12, 3.360.  Moreover, as to all three of the 
veteran's claimed disabilities, there has been no competent 
evidence presented linking any of the claimed conditions to 
any part of the veteran's period of service.  Accordingly, 
entitlement to service connection for disabilities of the 
left ankle, back, and right hip is not warranted upon the 
basis of direct service incurrence.  

With respect to the veteran's primary contention of secondary 
service connection, the Board will initially address the 
claimed disabilities of the back and right hip. The report of 
the first post-service VA examination, conducted in 1993, 
shows that diagnoses of right hip pain of unclear etiology 
and spondylotic changes of the lumbar spine were made; 
neither condition was linked to the right knee disability.  
In the July 2000 VA examination report, the examiner 
specifically opined that the right hip and back conditions 
were not etiologically related to the right knee.  The Board 
does not construe the examiner's further comment, that the 
condition of the right knee and its functional loss of range 
of motion was likely to impact the use of his right hip and 
back, as establishing an etiological relationship by virtue 
of aggravation. 

The September 1995 SSA medical evaluation included a comment 
that the veteran had pain in the low back and right hip which 
seemed to be aggravated because of the positions in which he 
must sit and lie due to his chronic knee pain.  Impressions 
including degenerative joint disease of the lumbar spine and 
right hip were made.  However, this evidence does not 
indicate that the veteran's underlying medical disabilities 
of the right hip and back were chronically aggravated by the 
right knee disability.  The statement merely expresses the 
opinion that symptoms of pain, unaccompanied by any physical 
limitation or functional impairment of the back and right 
hip, seemed to be aggravated, not even by the right knee 
disability itself, but because of the positions in which the 
veteran must sit and recline as a result of his chronic knee 
pain.

The record in this case lacks competent medical evidence 
which etiologically links, either by virtue of causation or 
aggravation, the service-connected right knee disability to 
the current disabilities of the back and right hip, which 
were initially diagnosed 10 years after the initial injury 
occurred in service.  The only evidence presented in support 
of the claim consists of the veteran's testimony and sincere 
belief that his right hip and back disabilities are related 
to his service-connected right knee disability.  It is well 
established that, as a layperson, he is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). 


Consistent with the discussion of the evidence contained 
herein, the Board concludes that the preponderance of the 
evidence is against establishing service connection on a 
secondary basis for a disability of the back and right hip. 

With respect to the claim of entitlement to service 
connection for a left ankle disability claimed as secondary 
to a right knee disability, the evidence indicates that a 
fracture of the left ankle occurred as the result of a fall.  
Pertinent clinical records dated in April 1998 attribute the 
fall to the veteran's leg giving out on him, although the 
record is illegible with respect to which leg was involved.  
In hearing testimony provided in both June 1999 and June 
2000, the veteran indicated, under oath, that his right knee 
gave out, causing the fall and subsequent fracture.  A 
private medical record dated in July 2000 shows that the 
veteran was seen for hardware removal of the left ankle.  It 
was then noted that his right leg had given way in April 
1998, causing him to fall and break the left ankle.  The 
record thus appears to indicate that this (left ankle 
disability) is an adjunctive condition to his service-
connected (right knee) problem.

The Board recognizes that the veteran may provide competent 
lay evidence within his own scope of knowledge, such as 
providing a description of symptoms, or in this case the 
circumstances of his injury, even where he lacks relevant 
specialized education, training, or experience.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R § 3.159(a)(2)).  Accordingly, the Board accepts this 
testimony as to the circumstances of his left ankle injury as 
true.  Moreover, this account is consistent with several 
medical records which document the veteran's complaints of 
instability of the right knee causing falls.  Furthermore, in 
this case the record contains a clinical record dated in July 
2000 which documents the account of the injury consistent 
with the veteran's testimony, and including a comment/opinion 
that the (left ankle disability) is causally related to his 
service-connected (right knee) disability.  With respect to 
the matters of the circumstances of the injury and the matter 
of causation, there is no contradictory medical evidence of 
record.

In summary, the Board finds that the reasonable-
doubt/benefit-of-the doubt doctrine supports the grant of 
entitlement to service connection for a left ankle 
disability.  Thus, the benefit sought on appeal may be 
granted for this claim.

ORDER

Entitlement to service connection for a right hip disability, 
claimed as secondary to a service-connected right knee 
disability, is denied.

Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected right knee 
disability, is denied.

Entitlement to service connection for a left ankle 
disability, claimed as secondary to a service-connected right 
knee disability, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

